11/25/2022


             In the Supreme Court of the State of Montana                 Case Number: DA 21-0512

                    Supreme Court No. DA 21-0512

STATE OF MONTANA,

            Plaintiff & Appellee,

     -vs-

CLOVIS CHRISTOPHER GENO,

            Defendant and Appellant.

                                    ORDER



     Upon consideration of the Appellant’s Fifth Motion for Extension

of time, with no good cause to the contrary and without opposition from

the State, the Appellant’s Motion for Extension is Granted. The

Appellant is given until December 26, 2022 to prepare, file and serve

the Appellant’s Opening Brief.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  November 25 2022